DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-10 are pending in this application. Claims 4 and 7 have been withdrawn by the Applicant.
Applicant's election with traverse of Group A, sub species II (three attachment points); Group B, sub species IV (two swing members); Group C, sub species VIII (corrugated shape) in the reply filed on 11/18/2022 is acknowledged.  
The Applicants traversal is on the ground(s) that it does not appear that a search for the different number of attachment points, different number of swing members, and different shapes of swing members.  
This is not found persuasive because separate search queries are applicable to each attachment configuration, swing member configuration, and swing member shape.
 For example: 
A search for Group A, sub species I requires search terms such as two and while a search for Group A, sub species II requires search terms such as three and multi-point attachment. 
A search for Group B, sub species III requires search terms such as solo, one, swing while a search for Group B, sub species IV requires search terms such as two, dual, pair, duplicate, twin, multi, ect. 
A search for each of the various shapes of the swing members require different search terms such as star, cylindrical/cylinder/rod/tubular/columnar/tube/column, polygonal, polyhedral, spherical/round, football/ellipse, corrugated/ridged/grooved/crimped/crease/pleat.  
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
Figs 6A-6D show cross sectional views of different swing members. However, para 0023 reads: “FIGS. 6A-6D are sectional views of the swing member of a fishing lure according to one example.”
Figs 7A-7G show different swing members. However, para 0024 reads: “FIGS. 7A to 7G are perspective views of the swing member of a fishing lure according to one example.”
Figs 8A-8C show different swing members (hologram, corrugated). However, para 0025 reads: “FIGS. 8A to 8C are perspective views of the swing member of a fishing lure according to one example.” 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Support receiving portion 5 (specification para 0026)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claims will be examined as best understood. 
Claim 1 recites the limitation “and at least two points of the swing members are supported by the elastic members” (ln 5-6). As currently drafted, it is unclear if there is one swing member or a plurality of swing members. For purposes of examination on the merits, it is interpreted that “at least two points of the swing member are supported by the elastic members”.  It is also interpreted that the swing member is formed from a plurality of parts (plates, panels, ect).
Claims 2-10 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al. (US Pub No 2019/0320634 A1).
Regarding claim 1, Kawasaki et al. discloses a fishing lure (lure 30; Fig 5) comprising:
a main body portion (body 32) with a cavity (cavity 38) provided inside of the main body portion (Fig 5); 
a plurality of elastic members (springs 34; one on the left hand side and another on the right hand side; para 0056-0063) with end portions attached to the main body portion (the tip on the end of spring 34 on the left hand side is fixed to the body 32; the tip on the end of spring 34 on the right hand side is fixed to the body 32; para 0056-63); 
a swing member (plurality of plates which form the swinging part 36; para 0057-0063) that swings and is attached to the elastic members and swings (Fig 5 and para 0056-63), wherein the swing member is visible from outside of the main body portion (“the swinging part is visible outside of the body” abstract)(also see para 0058-0063), and 
at least two points of the swing member is supported by the elastic members (para 0059-0063).

Regarding claim 2, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the swing member (swinging part 36) is provided with a weight (each plate in the plurality of swinging parts inherently has a weight because all objects have a mass and therefore a weight in earth’s gravitational space).
	
	Regarding claim 3, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
	Kawaski et al. further discloses wherein the swing member (swinging part 36) has an end portion provided with a weight (the end portion of each plate in the plurality of swinging parts 36 inherently has a weight because all objects have a mass and therefore a weight in earth’s gravitational space). 

	Regarding claim 5, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the swing member (swinging part 36) comprises a plurality of swing portions (swinging part 36 is comprised of a plurality of plates; para 0057) coupled to each other by the elastic members (para 0057-0058), and the swing portions are supported by the main body portion via the elastic members (springs 34; one on the left hand side and one on the right hand side; para 0056-0063).

Regarding claim 6, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the elastic members (springs 34; one on the left hand side and another on the right hand side) comprise spring members (spring; para 0056-0063).

Regarding claim 8, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the swing member (swinging part 36) reflects light from the outside (para 0058).

In an alternative view, claims 1-3, 5, and 8, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al. (US Pub No 2019/0320634 A1).
Regarding claim 1, Kawasaki et al. discloses a fishing lure (lure 140; Fig 11) comprising:
a main body portion (body 150) with a cavity (cavity; para 0110-0112) provided inside of the main body portion (Fig 11); 
a plurality of elastic members (two attachment lugs 152) with end portions attached to the main body portion (Fig 11; para 0110-0112); 
a swing member (swinging part 142; para 0112) that swings and is attached to the elastic members and swings (Fig 11 and para 0110-0112), wherein the swing member is visible from outside of the main body portion (“the swinging part is visible outside of the body” abstract)(also see para 0111), and 
at least two points of the swing member is supported by the elastic members (Fig 11; para 0110-0112).

Regarding claim 2, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the swing member (swinging part 142) is provided with a weight (weight 148).
	
	Regarding claim 3, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
	Kawaski et al. further discloses wherein the swing member (swinging part 142) has an end portion provided with a weight (weight 148). 

Regarding claim 5, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the swing member (swinging part 142) comprises a plurality of swing portions (swinging part 142 is comprised of a plurality of plates; para 0112) coupled to each other by the elastic members (attachment lugs 152; para 0110-0112), and the swing portions are supported by the main body portion via the elastic members (Fig 11; para 0110-0112).

Regarding claim 8, Kawaski et al. discloses the lure according to claim 1 as previously discussed. 
Kawaski et al. further discloses wherein the swing member (swinging part 142) reflects light from the outside (para 0110).

Claims 1 and 9-10, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US Patent No 8402688 B2). 
Regarding claim 1, Choi discloses a fishing lure (Fig 13) comprising:
a main body portion with a cavity (hollow part 31; col 9, ln 0-15; Fig 13) provided inside of the main body portion (lure body 3 formed by parts 33 and 32; Fig 13);
a plurality of elastic members (coupling parts 4) with end portions attached to the main body portion (coupling parts 4 each attached to the main body of the lure; Fig 13); 
a swing member (core member 6) that swings (core member 6 swings when attached to a fishing line via coupling part 4) and is attached to the elastic members (core member 6 is attached to the coupling members 4 through the body of the lure; Fig 13) and swings, wherein the swing member is visible from outside of the main body portion (col 1, ln 25-35), and 
at least two points of the swing member is supported by the elastic members (core member 6 is supported indirectly by coupling parts 4).

Regarding claim 9, Choi discloses the lure according to claim 1 as previously discussed. 
Choi further discloses wherein the swing member has at least a portion formed in a corrugated shape as viewed in a cross section orthogonal to an extending direction of the swing member (core member 6 is formed in a corrugated plate shape; col 8, ln 50-55)(Fig 13).

Regarding claim 10, Choi discloses the lure according to claim 1 as previously discussed. 
Choi further discloses wherein the at least a portion of the swing member is formed to be a corrugated shape (core member 6 is formed in a corrugated plate shape; col 8, ln 50-55)(Fig 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamane (US-20210386043-A1), Ito (US-6671996-B1), Choi (US-11000022-B2), Nakamichi (US-11439133-B2), Ramme (US-4250651-A), Scharle (US-9661832-B2), Ziegler (US-3969839-A), Beames (US-2750701-A), Rector (US-2909863-A), Larson (US-2190791-A), and Scharle (US-20150264902-A1). 
These documents present alternative designs similar in scope that illustrate relevant features which may demonstrate the level of novelty in comparison to the Applicant’s submission. The cited prior art show fishing lures with swinging members in internal cavities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644